Citation Nr: 0100488	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an anxiety 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to service connection for cervical pain 
related to chronic muscle strain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The Board observes that the veteran, in a November 1998 
letter, requested a VA hearing.  He was scheduled for such a 
hearing on several occasions, but an October 1999 Report of 
Contact indicates that he withdrew his hearing request.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to service 
connection for cervical pain related to chronic muscle 
strain, as recent statutory changes ensure that this duty 
applies to all new claims for compensation.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  In this case, the Board observes that the report of 
the veteran's July 1998 VA spine examination, while including 
a diagnosis of cervical pain related to chronic muscle 
strain, contains no information regarding the etiology of 
this disability.  

Additionally, in his April 1998 application, the veteran 
indicated that he had received treatment for his back and 
psychiatric disabilities at the West Side (Chicago) VA 
Medical Center (VAMC) from 1979 until the present time, but 
the claims file contain no records of such treatment.  The VA 
has a duty to obtain these records prior to action on the 
veteran's claims regarding his anxiety and back disorders.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the West Side 
VAMC and request all records of medical 
treatment which are not currently 
associated with the veteran's claims 
file.  All records secured by the RO must 
be included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed cervical spine disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each cervical spine 
disorder shown upon examination.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any current cervical 
spine disorder, if present, is related to 
the veteran's period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the RO should again review 
the record and adjudicate the issues of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for an anxiety 
disorder, whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a back 
disorder, and entitlement to service 
connection for cervical pain related to 
chronic muscle strain.  In readjudicating 
these claims, the RO should consider the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  If 
the determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action 

is required of the veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 



